DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I (claims 1-27) in the reply filed on 10/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 28-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.
4.	 The applicants are advised that examiner Samuel Outten is no longer handle this application.  Examiner Binh X Tran will handle this application.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exposed glass" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the electrical isolation structure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	In line 14-15 of claim 1, the phrase “the metal is connected to a circuitry” (emphasis added) is indefinite because it is unclear whether the phrase “the metal” is referred to “one or more metals” or “a metallic media” or both.
Claim 3 recites the limitation "the height" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the mechanical support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the substrate” is referred to “the photosensitive glass substrate” or “the glass-crystalline substrate” or not.
Claim 5 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the substrate” is referred to “the photosensitive glass substrate” or “the glass-crystalline substrate” or a different substrate.
In 1 of claim 9, the phrase “the metal is connected to a circuitry” (emphasis added) is indefinite because it is unclear whether the phrase “the metal” is referred to “one or more metals” or “a metallic media” or both as recited in claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “less than 40”, and the claim also recites “[less than] 40, 30, 25, 20, 15 or 10%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In line 4 of claim 15, the phrase “at frequencies from MHz to THz” is indefinite because it is unclear from the claim what specific range of frequencies that applicants wish to claim. It is noted that all frequencies value can be converted to MHz or THz.  For example 1,000 Hz = 0.001 MHz = 1 x 10-9 THz.
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) because they depend on indefinite claim 1.
Claim 16 recites the limitation "the exposed glass" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the trenches" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the electrical isolation structure" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
In line 18-19 of claim 16, the phrase “the metal is connected to a circuitry” (emphasis added) is indefinite because it is unclear whether the phrase “the metal” is referred to “one or more metals” or “a metallic media” or both.
Claim 18 recites the limitation "the height" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the lateral distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the substrate” is referred to “the photosensitive glass substrate” or “the glass-crystalline substrate” or a different substrate.
Claim 20 recites the limitation "the transmission line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “less than 40”, and the claim also recites “[less than] 40, 30, 25, 20, 15 or 10%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In line 4 of claim 27, the phrase “at frequencies from MHz to THz” is indefinite because it is unclear from the claim what specific range of frequencies that applicants wish to claim. It is noted that all frequencies value can be converted to MHz or THz.  For example 1,000 Hz = 0.001 MHz = 1 x 10-9 THz.
Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) because they depend on indefinite claim 16.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 6, 9, 11-13  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, 16, 19 of U.S. Patent No. 10,070,533. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is broader than claim 10 of US 10,070,533. It is noted that claim 10 of US 10,070,533 discloses all the steps as recited in claim 1 of the current application.
The dependent claims 6, 9, 11-13 of the current applications are similar to dependent claims in US Patent No. 10,070,533 as shown in the Table below

The following table will match the claims in the current application (16/767,096) vs. claims in US 10,070,533
16/767,096 Claims				US 10,070,533 B2 Claims
	1						10
	6						10
	9						10
	11						12
	12						12, 19
	13						12

9.	Claims 1, 6, 9, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 14, 16, 17 of U.S. Patent No. 10,201,091 in view of Flemming (WO 2015/171597), herein after refer as Flemming (‘597). 
Claim 1 of the current application differs from claim 8 of US 10,201,091 by further disclose the step of “cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to from a glass-crystalline substrate”.  However it is noted that claim 8 of US Patent No. 10,201,091 recited “exposing the photo-definable glass substrate to a heating phase for at least ten minutes above its glass transition temperature to form an exposed glass substrate;  transforming at least part of the exposed glass substrate to a crystalline material to form a glass-crystalline substrate”.  Once the heating process in US 10,201,091 is stopped, a natural cooling process will take place since heat is no longer applied to the substrate.  Flemming (‘597) discloses “cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to from a glass-crystalline substrate” after heating the photosensitive glass substrate for at least 10 minutes above its glass transition temperature (abstract, page 1 lines 25 to page 2 line 10). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10,201,091 in view of Flemming (‘597) by performing the step of cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to from a glass-crystalline substrate because equivalent and substitution of one for the other would produce an expected result.
The dependent claims 6, 9, 11-13 of the current applications are similar to dependent claims in US Patent No. 10,201,091 as shown in the Table below
The following table will match the claims in the current application (16/767,096) vs. claims in US 10,201,091
16/767,096 Claims				US 10,201,091 B2 Claims
	1						8
		6						8
		9						8
11						10
		12						14 or 16 or 17
		13						10

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1, 6, 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flemming et al. (US 10,070,533 B2), herein after refer as Flemming (‘533).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Flemming (‘533) discloses a method of making an RF impedance matching device comprising: 
masking a design layout comprising one or more structures to form one or more angled electrical conduction channels on a photosensitive glass substrate (col 2 lines 40-64; Flemming (‘533)’s claim 10);
exposing at least one portion of the photosensitive glass substrate to an activating energy source (col. 2 lines 40-64 0029; Flemming (‘533)’s claim 10
heating the photosensitive glass substrate for at least ten minutes above its glass transition temperature (col. 2 lines 40-64; col. 6 lines 15-39 Flemming (‘533)’s claim 10
cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to form a glass-crystalline substrate (col. 2 lines 40-64;; Flemming (‘533)’s claim 10
etching the glass-crystalline substrate with an etchant solution to form the angled electrical conduction channels of the device (co. 2 lines 40-64; col. 5 lines 6-15; col. 6 lines 18-37; Flemming (‘533)’s claim 10);
coating the one or more angled electrical conduction channels with one or more metals (col 2 lines 40-64; col. 6 lines 40-65 ; Flemming (‘533)’s claim 10
and coating all or part of the electrical isolation structure with a metallic media, wherein the metal is connected to a circuitry (col. 2 lines 40-64; col. 6; Flemming (‘533)’s claim 10).
As to claim 6, Flemming (‘533) discloses the glass-crystalline substrate adjacent to the trenches may be converted to a ceramic phase (col. 2 lines 40-64; Flemming (‘533)’s claim 10).
As to claim 9, Flemming (‘533) discloses the metal is connected to the circuitry through a surface buried contact (col. 2 lines 40-64; Flemming (‘533)’s claim 10)
As to claim 10, Flemming (‘533) discloses the photosensitive glass substrate is a glass substrate comprising a composition of: 60 - 76 weight % silica; at least 3 weight % K2O with 6 weight % - 16 weight % of a combination of K2O and Na2O; 0.003-1 weight % of at least one oxide selected from the group consisting of Ag2O and Au2O; up to 2 weight % copper oxide (aka Cu2O); 0.75 weight % - 7 weight % B2O3, and 6 - 7 weight % Al2O3; with the combination of B2O3; and Al2O3 not exceeding 13 weight %; 8-15 weight % Li2O; and 0.001 - 0.1 weight % CeO2 (See col. 7 lines 15-65’ Flemming (‘533)’s claim 12 and 17).
As to claim 11, Flemming (‘533) discloses the photosensitive glass substrate is a glass substrate comprising a composition of: 60 - 76 weight % silica, at least 3 weight % K2O, 0.003-1 weight % Ag2O, 0.75-7 weight % B2O3, 8-15 weight % Li2O, and 0.001 - 0.1 weight % CeO2 (Flemming (‘533)’s claim 12; col. 2 lines 65 to col. 3 lines 10).
As to claim 12, Flemming (‘533) discloses the photosensitive glass substrate is at least one of: a photo-definable glass substrate comprises at least 0.3 weight % Sb2O3 or As2O3; a photo- definable glass substrate comprises 0.003-1 weight % Au2O; a photo-definable glass substrate comprises 1-18 weight % of an oxide selected from the group consisting of CaO, ZnO, PbO, MgO and BaO; and optionally has an anisotropic-etch ratio of exposed portion to said unexposed portion is at least one of 10-20:1; 21-29:1; 30-45:1; 20-40:1; 41-45:1; and 30-50:1 (Flemming (‘533)’s claim 16-19).
As to claim 13, Flemming (‘533) discloses the photosensitive glass substrate is a photosensitive glass ceramic composite substrate comprising at least silica, lithium oxide, aluminum oxide, and cerium oxide (Flemming (‘533) claim 12, col. 2 lines 65 to col. 3 lines 10; col. 4 lines 5-10).

13.	Claim(s) 1, 6, 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flemming et al. (US 10,201,091 B2), herein after refer as Flemming (‘091).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Flemming (‘091) discloses a method of making an RF impedance matching device comprising: 
masking a design layout comprising one or more structures to form one or more angled electrical conduction channels on a photosensitive glass substrate (col 1-2; Flemming (‘091)’s claim 8);
exposing at least one portion of the photosensitive glass substrate to an activating energy source (col. 1-col. 2; Flemming (‘091)’s claim 8);
heating the photosensitive glass substrate for at least ten minutes above its glass transition temperature (col. 1-2; Flemming (‘091)’s claim 8);
cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to form a glass-crystalline substrate (col. 1-2);
etching the glass-crystalline substrate with an etchant solution to form the angled electrical conduction channels of the device (col. 1-2; Flemming (‘091)’s claim 8);
coating the one or more angled electrical conduction channels with one or more metals (col 1-2; Flemming (‘091)’s claim 8);
and coating all or part of the electrical isolation structure with a metallic media, wherein the metal is connected to a circuitry (col. 1-2; Flemming (‘091)’s claim 8).
As to claim 6, Flemming (‘091) discloses the glass-crystalline substrate adjacent to the trenches may be converted to a ceramic phase (col. 1-2; Flemming (‘091)’s claim 8).
As to claim 9, Flemming (‘533) discloses the metal is connected to the circuitry through a surface buried contact (col. 1-2; Flemming (‘091)’s claim 8)
As to claim 10, Flemming (‘091) discloses the photosensitive glass substrate is a glass substrate comprising a composition of: 60 - 76 weight % silica; at least 3 weight % K2O with 6 weight % - 16 weight % of a combination of K2O and Na2O; 0.003-1 weight % of at least one oxide selected from the group consisting of Ag2O and Au2O; up to 2 weight % copper oxide (aka Cu2O); 0.75 weight % - 7 weight % B2O3, and 6 - 7 weight % Al2O3; with the combination of B2O3; and Al2O3 not exceeding 13 weight %; 8-15 weight % Li2O; and 0.001 - 0.1 weight % CeO2 (within applicant’s claimed range; See col. 2 lines 35-43; col. 3 lines 1-10; col. 7; Flemming (‘091)’s claim 10).
As to claim 11, Flemming (‘091) discloses the photosensitive glass substrate is a glass substrate comprising a composition of: 60 - 76 weight % silica, at least 3 weight % K2O, 0.003-1 weight % Ag2O, 0.75-7 weight % B2O3, 8-15 weight % Li2O, and 0.001 - 0.1 weight % CeO2 (within applicant’s claimed range; See col. 2-3, col. 4, col. 7; Flemming (‘0914)’s claims 10).
As to claim 12, Flemming (‘091) discloses the photosensitive glass substrate is at least one of: a photo-definable glass substrate comprises at least 0.3 weight % Sb2O3 or As2O3; a photo- definable glass substrate comprises 0.003-1 weight % Au2O; a photo-definable glass substrate comprises 1-18 weight % of an oxide selected from the group consisting of CaO, ZnO, PbO, MgO and BaO; and optionally has an anisotropic-etch ratio of exposed portion to said unexposed portion is at least one of 10-20:1; 21-29:1; 30-45:1; 20-40:1; 41-45:1; and 30-50:1 (col. 2-3, col. 4, col. 7; Flemming (‘091)’s claims 12-17).
As to claim 13, Flemming (‘533) discloses the photosensitive glass substrate is a photosensitive glass ceramic composite substrate comprising at least silica, lithium oxide, aluminum oxide, and cerium oxide (col. 2-3, col. 4; col. 7; Flemming (‘091)’s claims 10).

14.	Claims 1, 6, 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flemming et al. (WO 2015/171597), herein after refer as Flemming (‘597).
As to claim 1, Flemming (‘597) discloses a method of making an RF impedance matching device comprising: 
masking a design layout comprising one or more structures to form one or more angled electrical conduction channels on a photosensitive glass substrate (col 2 lines 40-64; Flemming (‘597)’s claim 1, page 1 lines 25-33);
exposing at least one portion of the photosensitive glass substrate to an activating energy source (abstract, Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 2 lines 1-10);
heating the photosensitive glass substrate for at least ten minutes above its glass transition temperature (abstract, Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 2 lines 1-10);
cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to form a glass-crystalline substrate (abstract, Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 2 lines 1-10);
etching the glass-crystalline substrate with an etchant solution to form the angled electrical conduction channels of the device (abstract, Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 2 lines 1-10);
coating the one or more angled electrical conduction channels with one or more metals (Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 6 lines 25-35; pages 2 lines 1-10);
and coating all or part of the electrical isolation structure with a metallic media, wherein the metal is connected to a circuitry (Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 6 lines 25-35; pages 2).
As to claim 6, Flemming (‘597) discloses the glass-crystalline substrate adjacent to the trenches may be converted to a ceramic phase (Flemming (‘597)’s claim 1; page 2 lines 1-9).
As to claim 8, Flemming (‘597) discloses the one or more metals are selected from copper (Cu), iron (aka Fe), Nickel (Ni) (pages 6 lines 26-30)
As to claim 9, Flemming (‘597) discloses the metal is connected to the circuitry through a surface buried contact (Flemming (‘597)’s claim 1)
As to claim 10, Flemming (‘597) discloses the photosensitive glass substrate is a glass substrate comprising a composition of: 60 - 76 weight % silica; at least 3 weight % K2O with 6 weight % - 16 weight % of a combination of K2O and Na2O; 0.003-1 weight % of at least one oxide selected from the group consisting of Ag2O and Au2O; 0.003 to 2 weight % Cu2O; 0.75 weight % - 7 weight % B2O3, and 6 - 7 weight % Al2O3; with the combination of B2O3; and Al2O3 not exceeding 13 weight %; 8-15 weight % Li2O; and 0.001 - 0.1 weight % CeO2 (See pages 6 lines 4-10).
As to claim 11, Flemming (‘597) discloses the photosensitive glass substrate is a glass substrate comprising a composition of: 60 - 76 weight % silica, at least 3 weight % K2O, 0.003-1 weight % Ag2O, 0.75-7 weight % B2O3, 8-15 weight % Li2O, and 0.001 - 0.1 weight % CeO2 (page 6 lines 4-10).
As to claim 12, Flemming (‘597) discloses the photosensitive glass substrate is at least one of: a photo-definable glass substrate comprises at least 0.2 to 0.5 weight % Sb2O3 or As2O3; a photo- definable glass substrate comprises 0.003-1 weight % Au2O; (pages 4 lines 10-20; pages 6 lines 4-10).
As to claim 13, Flemming (‘597) discloses the photosensitive glass substrate is a photosensitive glass ceramic composite substrate comprising at least silica, lithium oxide, aluminum oxide, and cerium oxide (page 4 lines 10-20; pages 6 lines 4-10).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 2-5, 7, 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Flemming (‘597) (WO 2015/171597) as applied to claims 1, 6, 8-13 above, and further in view of Papapolymerou et al. (“Micromachined Patch Antennas”, IEEE Transactions On Antennas And Propagation, Vol. 46; No. 2, February 1998).
As to claim 16, Flemming (‘597) discloses a method of making an RF impedance matching device comprising: 
masking a design layout comprising one or more structures to form one or more angled electrical conduction channels on a photosensitive glass substrate (col 2 lines 40-64; Flemming (‘597)’s claim 1, page 1 lines 25-33);
exposing at least one portion of the photosensitive glass substrate to an activating energy source (abstract, Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 2 lines 1-10);
heating the photosensitive glass substrate for at least ten minutes above its glass transition temperature (abstract, Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 2 lines 1-10);
cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to form a glass-crystalline substrate (abstract, Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 2 lines 1-10);
etching the glass-crystalline substrate with an etchant solution to form the angled electrical conduction channels of the device, wherein the glass-crystalline substrate adjacent to the trenches is converted to a ceramic phase (abstract, Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 2 lines 1-10);
coating the one or more angled electrical conduction channels with one or more metals (Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 6 lines 25-35; pages 2 lines 1-10);
and coating all or part of the electrical isolation structure with a metallic media, wherein the metal is connected to a circuitry (Flemming (‘597)’s claim 1; page 1 lines 25-30; pages 6 lines 25-35; pages 2).
As to claims 2 and 16, Flemming (‘597) discloses the RF impedance matching device has mechanical support under less than 100% of the length of width of the RF impedance matching device (See pages 2 lines 29-35, Fig 4B).  Flemming (‘597) fails to explicitly discloses the RF impedance matching device has mechanical support under less than 50% of the length of width of the RF impedance matching device.  Papapolymerou discloses a micromachined RF antennas whose performance can be optimized using design parameter such as size of the cavity.  Papapolymerou further discloses the mechanical support was created by etching a substrate to remove 50 to 80% of the original substrate (page 276).  Therefore, Papapolymerou discloses the RF impedance device has mechanical support under less than 50% of the length of width of the RF impedance matching device.  In the absence of unexpected result, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flemming (‘597) in view of Papapolymerou by having the RF impedance matching device has mechanical support under less than 50% of the length of width of the RF impedance matching device because it has been held that determination of workable range is not considered inventive.
As to claims 3 and 18, Papapolymerou discloses the height the mechanical support is 0.355 mm (See Table I, read on applicant’s range of “greater than 10 µm”).  Papapolymerou also teaches to reduce RF loses (See Fig 3, Fig 6).
As to claims 4 and 19, Papapolymerou discloses lateral distance between RF impedance matching device and the substrate (i.e. tair) is 0.165 mm or 0.476 mm (See Table I, Table II; read on applicant’s range “greater than 10 µm”).   Papapolymerou also teaches to reduce RF loses (See Fig 3, Fig 6).
As to claims 5 and 20, Flemming (‘597) discloses the step of etching forms an air gap between the substrate and the RF impedance device (See Fig 1-2, Fig 3A, Fig 4A-3B, Fig 5a-Fig 6).  Flemming (‘597) fails to disclose the RF impedance matching device is connected to other RF electronic element. Papapolymerou discloses the RF impedance matching device is connected to other RF electronic element (See Fig 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flemming (‘597) in view of Papapolymerou by having the RF impedance matching device is connected to other RF electronic element because it helps to measure the efficiency of the device.
As to claims 7 and 17, Flemming (‘597) fails to disclose the conductive structure other than a ground plane of the RF impedance matching device can be at least one of a microstrip, a stripline, a coplanar waveguide, a grounded coplanar waveguide, or coaxial waveguide. However, Flemming (‘597) clearly teaches the structure is an antenna  (pages 1 lines 5, page 3 lines 5-10).  Papapolymerou teaches the conductive structure is a microstrip (i.e. microstrip antenna; See pages 275-276).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flemming (‘597) in view of Papapolymerou by having the conductive structure is a microstrip because equivalent and substitution of one for the other would produce an expected result.
As to claim 21, Flemming (‘597) discloses the one or more metals are selected from copper (Cu), iron (aka Fe), Nickel (Ni) (pages 6 lines 26-30).
As to claim 22, Flemming (‘597) discloses the photosensitive glass substrate is a glass substrate comprising a composition of: 60 - 76 weight % silica; at least 3 weight % K2O with 6 weight % - 16 weight % of a combination of K2O and Na2O; 0.003-1 weight % of at least one oxide selected from the group consisting of Ag2O and Au2O; 0.003 to 2 weight % Cu2O; 0.75 weight % - 7 weight % B2O3, and 6 - 7 weight % Al2O3; with the combination of B2O3; and Al2O3 not exceeding 13 weight %; 8-15 weight % Li2O; and 0.001 - 0.1 weight % CeO2 (See pages 6 lines 4-10, within applicant’s claimed range).
As to claim 23, Flemming (‘597) discloses the photosensitive glass substrate is a glass substrate comprising a composition of: 60 - 76 weight % silica, at least 3 weight % K2O, 0.003-1 weight % Ag2O, 0.75-7 weight % B2O3, 8-15 weight % Li2O, and 0.001 - 0.1 weight % CeO2 (page 6 lines 4-10, within applicant’s claimed range).
As to claim 24, Flemming (‘597) discloses the photosensitive glass substrate is at least one of: a photo-definable glass substrate comprises at least 0.2 to 0.5 weight % Sb2O3 or As2O3; a photo- definable glass substrate comprises 0.003-1 weight % Au2O; (pages 4 lines 10-20; pages 6 lines 4-10, within applicant’s claimed range).
As to claim 25, Flemming (‘597) discloses the photosensitive glass substrate is a photosensitive glass ceramic composite substrate comprising at least silica, lithium oxide, aluminum oxide, and cerium oxide (page 4 lines 10-20; pages 6 lines 4-10).

As to claims 14, 26, Flemming (‘597) fail to disclose the RF impedance matching device has a loss of less than 50, 40, 30, 25, 20, 15 or 10% of the input versus an signal output.  However, Flemming (‘597) clearly disclose the device is an antenna.  
Papapolymerou discloses an antenna a loss of 0.71 dB, 0.68 dB or 0.33 dB with an efficiency of 66% to 85% (Table IV).  One of ordinary skill in the art would be able to calculate that the loss signal percentage of signal input vs  output equal to 100% - % efficiency. 
When the % of efficiency = 66%
The loss percentage of signal input vs  output = 100% - 66% = 34 % 
When the % of efficiency = 85%; 
The loss percentage of signal input vs  output = 100% - 85% = 15 % 
In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flemming (‘597) in view of Papapolymerou by performing routine experiments to obtain optimal signal loss percentage of the signal input vs. signal output because it has been held that determination of workable range is not considered inventive.
As to claim 27, Flemming (‘597) discloses forming the RF impedance matching device into a feature of a phase array antenna (page 1 lines 3-5, page 3 lines 1-10).  Papapolymerou also discloses the device is a phase array antenna (patch antenna) .
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713